 Case 2:19-cv-12479-NGE-KGA ECF No. 7, PageID.19 Filed 09/19/19 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                     _________________________________

CLAUDE GREINER,
                                            Case No. 2:19-12479-NGE-RSW
            Plaintiff,
                                            Hon. Nancy G. Edmunds
v.

CADILLAC ACCOUNTS
RECEIVABLE MANAGEMENT, INC.

            Defendants.


        DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE

      NOW COMES Defendant Cadillac Accounts Receivable Management, Inc.

("Defendant"), and responds to this Court's Order to Show Cause as follows:

      Plaintiff filed a claim against Defendant in the Small Claims Division of the

36th Judicial District Court on or about July 12, 2019. (Dkt. 1-1). Defendant filed

a Notice of Removal with this Court on or about August 22, 2019. (Dkt. 1). On

August 29, 2019, this Court entered an Order to Show Cause requiring Defendant

to show why this case should not be remanded to the 36th Judicial District Court

for lack of subject matter jurisdiction. (Dkt. 6).

      In the Order to Show Cause, this Court states:

      "While Defendant is correct that the TCPA is a federal statute,
      Plaintiff’s reference to “the Michigan TCPA” may be fairly read as
      bringing a claim under Michigan law. Indeed, Michigan law imposes
      liability for some of the same conduct prohibited by the TCPA. See
 Case 2:19-cv-12479-NGE-KGA ECF No. 7, PageID.20 Filed 09/19/19 Page 2 of 6




      Mich. Comp. Laws § 445.1776. Similarly, the allegation of “illegal
      debt collection practices” may be construed as a claim under
      Michigan’s counterpart to the Fair Debt Collection Practices Act—the
      Michigan Collection Practices Act." (Dkt. 6).

      Defendant is a collection agency and Defendant attempted to contact

Plaintiff regarding an unpaid debt that had been placed with Defendant by the

creditor for collection. In attempting to collect the debt, Defendant sent texts to

Plaintiff's cellular phone. The texts were manually sent by Defendant. These texts

form the basis of Plaintiff's complaint.

      Plaintiff has sent correspondence to Defendant prior to filing this action

regarding his alleged claims.        A copy of Plaintiff's December 13, 2018

correspondence to Defendant is attached as Exhibit A, and his May 18, 2019

correspondence to Defendant is attached as Exhibit B. These letters confirm

Plaintiff's attempt to bring claims against Defendant under the federal Telephone

Consumer Protection Act, 41 U.S.C. § 227, et seq, and the federal Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq.

      In his December 13, 2018 correspondence (Exhibit A), Plaintiff refers to "an

unsolicited text message from your company on my personal cellular telephone"

(Exhibit A). He further states at the end of the correspondence that he has time to

"go after companies that violate the TCPA and make unsolicited calls or texts to

my personal cellular phone" (Exhibit A).



                                           2
 Case 2:19-cv-12479-NGE-KGA ECF No. 7, PageID.21 Filed 09/19/19 Page 3 of 6




      Similarly, in his May 18, 2019 correspondence to Defendant, Plaintiff states

that he has evidence that Defendant used "an illegal Automatic telephone dialing

system ("ATDS")" to place text messages placed by Defendant to Plaintiff"

(Exhibit B). His May 18, 2019 correspondence claims "there was some sort of

illegal ATDS used to place these text messages to my personal cell phone" (Exhibit

B, p. 2). He states that according to the TCPA, "each violation (Text Message),

can carry a penalty from $500-$1500" (Exhibit B, p. 3).

      Plaintiff's correspondence to Defendant demonstrates his intent to bring a

claim against Defendant under the TCPA. The TCPA prohibits parties from using

an automatic telephone dialing system or an artificial or prerecorded voice to

initiate calls to a cellular telephone. 47 U.S.C. § 227(b)(1). (Relevant portions of

the TCPA are attached as Exhibit C.) The TCPA also prohibits any person from

placing a call using an artificial or prerecorded voice to deliver a message without

the prior express consent of the called party, unless the call is exempt under the

stated TCPA exceptions. 47 U.S.C. § 227(b)(1)(B).

      Plaintiff's references to texts to his cellular phone by Defendant, using an

automatic telephone dialing system, are claims typically raised under the TCPA.

Likewise, his claim that he is entitled to damages for up to $1500 per violation for

the text messages is consistent with the TCPA's provision which allows a Plaintiff




                                         3
 Case 2:19-cv-12479-NGE-KGA ECF No. 7, PageID.22 Filed 09/19/19 Page 4 of 6




to recover treble damages, up to $1500, for each violation of the TCPA.          47

U.S.C. § 227(b)(3), (Exhibit C).

      As the Court stated in its Order to Show Cause, Michigan law poses liability

for some (but not all) of the same conduct prohibited by the TCPA.            MCL

445.1772 prohibits a person from sending an advertisement to another person by

means of a facsimile machine without first obtaining the consent of the person

receiving the advertisement. MCL 445.1776 provides for actual damages or $500,

whichever is greater, plus reasonable attorney fees, for persons who receive "junk

faxes" in violation of the statute.

      However, Plaintiff has not at any time alleged that Defendant sent him junk

faxes, and his allegations relate to texts made to his cellular telephone by an

automatic telephone dialing system, which are facts and claims governed by the

TCPA, not state law.

      Finally, Plaintiff's May 18, 2019 correspondence to Defendant (Exhibit B)

also repeatedly references the Fair Debt Collection Practices Act ("FDCPA").

Plaintiff states that the FDCPA calls for "a $1000 penalty per violation" (Exhibit

B). Plaintiff appears to be referring to the civil liability provision of the FDCPA,

15 U.S.C. § 1692k, which allows statutory damages of up to $1000 per case (not

per violation).




                                         4
 Case 2:19-cv-12479-NGE-KGA ECF No. 7, PageID.23 Filed 09/19/19 Page 5 of 6




       In summary, Plaintiff in the herein action attempts to state claims against

Defendant under the TCPA and FDCPA. Accordingly, Plaintiff's claims arise

under the laws of the United States, 28 U.S.C. § 1331, and this Court has subject

matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367, and 1441. Defendant

requests that this Court retain jurisdiction of the case and not remand the case to

the 36th Judicial District Court.


Dated: September 19, 2019                   VARNUM LLP
                                      Attorneys for Defendant Cadillac Accounts
                                      Receivable Management, Inc.

                                      By: /s/ Randall J. Groendyk
                                            Randall J. Groendyk (P37196)
                                      Business Address and Telephone:
                                            Bridgewater Place, P.O. Box 352
                                            Grand Rapids, MI 49501-0352
                                            (616) 336-6000
                                            rjgroendyk@varnumlaw.com
15390746_1.docx




                                         5
 Case 2:19-cv-12479-NGE-KGA ECF No. 7, PageID.24 Filed 09/19/19 Page 6 of 6




                       CERTIFICATE OF SERVICE

     The undersigned states that he served a copy of the above Defendant's

Response to Order to Show Cause upon the following:

                 Claude Greiner
                 13832 VanDyke
                 Detroit, MI 48234
                 Via Regular U.S. First Class Mail


Dated: September 19, 2019                 /s/ Randall J. Groendyk
                                          Randall J. Groendyk




                                      6
